272 F.3d 1289 (9th Cir. 2001)
JINRO AMERICA INC., A WASHINGTON CORPORATION; JR INTERNATIONAL CORPORATION, A KOREAN CORPORATION, PLAINTIFFS-APPELLANTS,v.SECURE INVESTMENTS, INC., AN ARIZONA CORPORATION; BRIAN BISHOP, AN INDIVIDUAL; BURNETT WATKINS, AN INDIVIDUAL; BISHOP, MRS., INDIVIDUALLY; WATKINS, MRS., INDIVIDUALLY; BRIAN W. BISHOP, INC., AN ARIZONA CORPORATION, DBA COBBI INTERNATIONAL FOOD PRODUCTS; LANDMARK FORWARD COMPANIES, INC., DEFENDANTS-APPELLES.
No. 99-16133
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted November 16, 2000.Filed September 14, 2001.Amended December 5, 2001.

Dale A. Danneman and Susan M. Freeman, Lewis and Roca LLP, Phoenix, Arizona, for the plaintiffs-appellants.
Ronald J. Ellett, P.C., Phoenix, Arizona, for the defendant-appellee Landmark Forwarding Companies, Inc.
Thaine M. Crown, Jr., Phoenix, Arizona, for the defendant-appellees Cobbi International Food Products, Brian Bishop and Patricia Bishop.
Appeal from the United States District Court for the District of Arizona; Owen M. Panner, Senior District Judge, Presiding. D.C. No. CV-95-01787-OMP
Before: Wallace, Fisher and Rawlinson, Circuit Judges.


1
ORDER AMENDING OPINION AND DENYING PETITION FOR REHEARING


2
The opinion filed September 14, 2001 [266 F.3d 993], is amended as follows:


3
At slip op. 13284, line 14 [266 F.3d at 1010], insert footnote number 9 after "...opinion."


4
Because the district court's grant of summary judgment on Jinro's fraud claim expressly assumed that Jinro's "claims all rest on proof that the parties intended to be bound by the JPA," that judgment is reversed as well.


5
With this amendment, Appellant's petition for rehearing is DENIED.